Darden, Chief Judge
(dissenting) :
As the principal opinion indicates, Captain Mills explained to the accused that the wearing of a bracelet was unauthorized and ordered him to remove it. Accused replied, “ T refuse, add it on to the rest of the charges.’ ” Accused testified that he did not wish to remove the bracelet and attempted to explain his reasons to Mills, who would not listen.
The wearing of such items was also prohibited by a separate battalion order.
From the foregoing, it is apparent that the accused himself concedes he received a direct and understandable order from his superior officer, Captain Mills, to remove a bracelet which formed no part of his military uniform and that he deliberately refused to obey it. In my opinion, these circumstances make out a violation of Article 90, Uniform Code of Military Justice, 10 USC § 890.
The majority opinion agrees' that the order was legal as a part of the undoubted authority of the armed forces to require conformity to a prescribed mode of dress but regards it as *543nothing more than a direction to comply with the battalion order. See United States v Bratcher, 18 USCMA 125, 39 CMR 125 (1969), and United States v Wilson, 12 USCMA 165, 30 CMR 165 (1961). I believe the principles set forth in those cases are distinguishable.
In Bratcher, supra, the order was to perform duty as a duty soldier, the duties to be assigned to the accused by his first sergeant. In holding that the order did not require Bratcher to perform a specific act, we declared that the order “in effect told the accused to obey the injunctions of Article 90 and 91 of the Code. . . . [and] was only an exhortation to the accused to do his duty as a soldier.” (18 USCMA, at page 128.) In Wilson, supra, the Court held an order prohibiting the accused from using alcoholic beverages to be illegal. Faced with the Government’s argument that the directive applied only to accused’s drinking while on duty or in his barracks, the Court decided that the attempt so to restrict the scope of the order was unwarranted, as the commander was unlikely to have ordered the accused to refrain from doing that which was already forbidden by another order.
Here, we consider not a general injunction to perform as a duty soldier but a specific directive issued by a superior to a subordinate, requiring him to perform a designated act. Moreover, the record establishes that this order, limited in scope, was given in contrast to the contingency found “unlikely” in Wilson, supra. Although wearing the bracelet apparently also violated the battalion order, Captain Mills sought compliance with that order by placing the force of his status as an officer behind it and directing the accused at once to remove the item from his wrist. The order “was a specific command given directly to the accused by his superior officer. Accused’s refusal to obey was deliberate and belligerent and his reply was couched in language of certainty.” United States v Stout, 1 USCMA 639, 643, 5 CMR 67 (1952). See also my dissenting opinion in United States v Nixon, 21 USCMA 480, 45 CMR 254 (1972). I would therefore conclude that the evidence is sufficient to support the findings of guilty of willful disobedience.
For the reasons set forth in my dissenting opinion in United States v Rivera, 20 USCMA 6, 42 CMR 198 (1970), I also believe a new post-trial review is not warranted because of the omission of the executive officer’s pretrial recommendation that accused be retained in the service.
I would return the case to the Court of Military Review for reassessment of the sentence in light of disapproval of the charge of communication of a threat.